838 F.2d 472
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dottie WEBSTER and Lee Webster, Plaintiffs-Appellants,v.Richard H. MIDDLETON, Jr. et al., Defendants-Appellees.
No. 86-6245.
United States Court of Appeals, Sixth Circuit.
Feb. 5, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr., and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
These pro se plaintiffs appeal the district court's judgment denying their motion for new trial.


3
Upon review of the record, we conclude that the district court did not abuse its discretion in denying the motion.    See Bruner v. Dunaway, 684 F.2d 422, 425 (6th Cir.1982) (per curiam);  TCP Industries, Inc., v. Uniroyal, Inc., 661 F.2d 542, 546 (6th Cir.1981).


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.